Case 2:17-cr-20274-BAF-DRG ECF No. 406 filed 05/09/19   PageID.3251   Page 1 of 10




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

             Plaintiff,                           CRIMINAL NO. 17-20274

 v.                                        HON. BERNARD A. FRIEDMAN


 D-4    TAHERA SHAFIQ,
 D-5    FARIDA ARIF,
 D-7    HASEENA HALFAL,
 D-8    ZAINAB HARIYANAWALA,

             Defendants.


      Government’s Response to Defendants’ Motion for Return of
                         Property (R. 403)




                                       1
Case 2:17-cr-20274-BAF-DRG ECF No. 406 filed 05/09/19   PageID.3252   Page 2 of 10




       For the reasons stated in the government’s brief, this Court should

 deny Defendants’ motion.

                                    Respectfully submitted,

                                    s/Sara D. Woodward
                                    SARA D. WOODWARD
                                    JOHN K. NEAL
                                    Assistant United States Attorneys
                                    211 West Fort Street, Ste. 2001
                                    Detroit, MI 48226

                                    MALISA DUBAL
                                    AMY MARKOPOULOS
                                    Trial Attorneys
                                    Department of Justice, Fraud Section
                                    1400 New York Avenue, NW
                                    Washington, DC 20005




                                       2
Case 2:17-cr-20274-BAF-DRG ECF No. 406 filed 05/09/19   PageID.3253   Page 3 of 10




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

             Plaintiff,                           CRIMINAL NO. 17-20274

 v.                                        HON. BERNARD A. FRIEDMAN


 D-4   TAHERA SHAFIQ,
 D-5   FARIDA ARIF,
 D-7   HASEENA HALFAL,
 D-8   ZAINAB HARIYANAWALA,

             Defendants.



          Government’s Brief in Support of its Response to
         Defendants’ Motion for Return of Property (R. 403)



       The appeal of this Court’s order dismissing Counts One through Six

 of the third superseding indictment is pending before the Sixth Circuit.

 The case against defendants has not terminated. Defendants’ motion for

 the return of property is premature, and should be denied.

                  Background and Procedural History

       Defendant Jumana Nagarwala, a licensed emergency room

 physician, performed female genital mutilation (FGM) on young girls for
                                       3
Case 2:17-cr-20274-BAF-DRG ECF No. 406 filed 05/09/19   PageID.3254   Page 4 of 10




 at least 12 years. Nagarwala used a cutting instrument to remove

 portions of the girls’ clitorises, clitoral hoods, and/or labia minora.

 Defendant Fakhruddin Attar, a licensed internal medicine physician,

 assisted Nagarwala by providing her with a medical office in which she

 could engage in these offenses. Defendants Farida Attar and Tahera

 Shafiq assisted Nagarwala during FGM procedures. Haseena Halfal,

 Zainab Hariyanawala, Farida Arif, and Fatema Dahodwala are parents

 of minor victims who arranged for the procedure to be performed and

 transported their daughters to the medical clinic to see Nagarwala for

 the purpose of having FGM performed. During the investigation into

 defendants, the FBI and HSI executed over a dozen search warrants,

 seizing numerous cell phones and other electronic devices.

       On September 12, 2018, the grand jury returned a third

 superseding indictment charging all eight defendants with conspiracy to

 commit female genital mutilation in violation of 18 U.S.C. §§ 371, 116.

 (R. 334, PgID 2464–2469.) Counts Two through Six of the indictment

 charged defendants with substantive counts of FGM for individual child

 victims. (R. 334, PgID 2464–2470.) Count Seven charged Nagarwala with

 conspiracy to travel with intent to engage in illicit sexual activity, in


                                       4
Case 2:17-cr-20274-BAF-DRG ECF No. 406 filed 05/09/19   PageID.3255   Page 5 of 10




 violation of 18 U.S.C. § 2423(b), (e). (R. 334, PgID 2471.) Finally,

 Nagarwala, Fakhruddin Attar, Farida Attar, and Fatema Dahodwala

 were charged in a final count with conspiracy to obstruct an official

 proceeding in violation of 18 U.S.C. § 1512(k). (R. 3345, PgID 2472–2473.)

       On November 20, 2018, the Court granted defendants’ motion to

 dismiss Counts One through Six. (R. 370.) The government filed a notice

 of appeal with the Sixth Circuit. (R. 378; Case No. 19-1015.) On December

 28, 2018, this Court issued a text-only order adjourning all dates in the

 district court “pending appeal.”

       On April 10, 2019, the Solicitor General notified Congress,

 pursuant to 28 U.S.C. § 530D, that the Department of Justice had decided

 not to proceed with the appeal of this Court’s decision regarding the

 constitutionality of 18 U.S.C. § 116. But the appeal has not been

 withdrawn, and on April 30, 2019, the U.S. House of Representatives

 filed a motion to intervene in the appeal pursuant to 28 U.S.C. §

 530D(b)(2). The House’s motion to intervene, and the appeal, are

 pending. The Sixth Circuit issued an order cancelling the briefing

 schedule, and stating that “briefing will be held in abeyance pending




                                       5
Case 2:17-cr-20274-BAF-DRG ECF No. 406 filed 05/09/19   PageID.3256   Page 6 of 10




 resolution of the motion to intervene.” (R. 404.) Defendants’ response to

 the motion to intervene is due on May 31, 2019.

                 Defendants’ Motion to Return Property

       On April 15, 2019, Defendants Shafiq, Arif, Halfal and

 Hariyanawala filed a motion seeking the return of their cell phones. (R.

 403.) The Court has scheduled the motion for a hearing on May 22, 2019.

 In their motion, defendants assert that there is “good cause” to return the

 phones because the case against defendants “has been dismissed.” (R.

 403, PgID 3244.) Defendants’ motion is premature, and should be denied.

       The government believes that defendants’ motion concerns three

 cell phones.1 The FBI and HSI seized these phones pursuant to valid

 federal search warrants:

       • Defendant Halfal’s phone was seized pursuant to a search

          warrant from the District of Minnesota (17-mj-357-FLW);

       • Defendant Hariyanawala’s phone was seized pursuant to a

          search warrant from the District of Minnesota (17-mj-505 HB);




 1
  The government does not have possession of a cell phone belonging to
 defendant Farida Arif.
                                       6
Case 2:17-cr-20274-BAF-DRG ECF No. 406 filed 05/09/19   PageID.3257   Page 7 of 10




       • Defendant Shafiq’s phone was seized during a search of her

          residence, authorized by a search warrant from the Eastern

          District of Michigan (17-mc-50475-9).

       These phones are in the custody of law enforcement. The

 government has provided defendants with forensic copies of the phones

 in discovery.

       “The general rule is that seized property, other than contraband,

 should be returned to its rightful owner once the criminal proceedings

 have terminated.” Savoy v. United States, 604 F.3d 929, 932 (6th Cir.

 2010). The burden is on the moving party to show that he is entitled to

 lawful possession of the property. Id. at 932-33. Here, the criminal

 proceedings have not terminated. The appeal of this Court’s decision

 dismissing the counts against Halfal, Hariyanawala, Shafiq, and Arif is

 still pending. A notice of appeal typically divests the district court of

 jurisdiction over the aspects of the case involved in the appeal. Griggs v.

 Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982). Because the appeal

 regarding the constitutionality of 18 U.S.C. § 116 is pending, the case

 against defendants Halfal, Hariyanawala, Shafiq and Arif has not

 terminated.


                                       7
Case 2:17-cr-20274-BAF-DRG ECF No. 406 filed 05/09/19   PageID.3258   Page 8 of 10




       More importantly, the phones at issue contain evidence related to

 the remaining counts in the indictment against other defendants. See

 United States v. Duncan, 918 F.2d 647, 654 (6th Cir. 1990) (holding that

 a defendant’s motion for return of property will be unavailing where the

 government has a continuing interest in the property); United States v.

 Campbell, 96 Fed.Appx 966, 2004 WL 950184 (6th Cir. 2000) (superseded

 on other grounds) (holding that the government’s interest in the evidence

 for purposes of responding to a co-defendant’s 2255 motion was sufficient

 reason for the government not to return the property). Specifically,

 defendants Halfal and Hariyanawala’s phones contain evidence that is

 relevant and admissible regarding Count Seven, which charges

 Nagarwala with conspiring with Halfal and Hariayanwala to travel to

 Michigan for the purpose of FGM. Halfal and Hariyanawala used their

 phones to communicate with Nagarwala to coordinate their travel to

 Michigan for MV-1 and MV-2’s FGM procedures. Shafiq’s phone also

 contains    evidence    regarding    Count     Seven,    since   Nagarwala

 communicated with Shafiq to coordinate Shafiq’s availability to assist

 with the procedures for MV-1 and MV-2.




                                       8
Case 2:17-cr-20274-BAF-DRG ECF No. 406 filed 05/09/19   PageID.3259   Page 9 of 10




       FBI and HSI lawfully seized the cell phones at issue pursuant to

 valid search warrants. Defendants do not challenge the search warrants,

 either by moving to quash or by motion to suppress. See, Cogen v. United

 States, 278 U.S. 221 (1929). The criminal proceedings have not

 terminated, and the phones contain evidence that will be relevant and

 admissible at trial.




                                       9
Case 2:17-cr-20274-BAF-DRG ECF No. 406 filed 05/09/19   PageID.3260   Page 10 of 10




                                 Conclusion

        Defendants’ motion should be denied.

                                     Respectfully submitted,

                                     MATTHEW SCHNEIDER
                                     United States Attorney

                                     s/Sara D. Woodward
                                     SARA D. WOODWARD
                                     JOHN K. NEAL
                                     Assistant United States Attorneys
                                     211 West Fort Street, Ste. 2001
                                     Detroit, MI 48226

                                     MALISA DUBAL
                                     AMY MARKOPOULOS
                                     Trial Attorneys
                                     Department of Justice, Fraud Section
                                     1400 New York Avenue, NW
                                     Washington, DC 20005

  Dated:      May 9, 2019




                                       10
